Citation Nr: 0946857	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic ulcerative 
colitis, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic 
cholangitis, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for residuals of a 
liver transplant, to include as secondary to service-
connected PTSD.

4.  Entitlement to service connection for chronic 
hypothyroidism, to include as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veteran' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board 
hearing before a Veterans Law Judge at the RO on October 7, 
2009.  On September 24, 2009, he sent a statement via 
telefacsimile to his representative, indicating that he would 
be unable to attend the hearing because he would be out of 
town on business.  The Veteran's representative submitted a 
copy of the statement to the RO on September 28, 2009.  
Requests for a change in hearing date must be received within 
60 days of the receipt of the letter notifying the Veteran of 
the hearing, or not later than two weeks prior to the 
hearing, whichever is earlier.  38 C.F.R. § 20.702(c) (2009). 

In the present case, the Veteran was notified of the hearing 
in a letter dated August 26, 2009, with a copy to his 
representative.  Although he attempted to request a change in 
the hearing date within 60 days after receipt of 
notification, he sent the request to his representative, not 
VA, less then two weeks before the hearing date, and the 
representative then sent it to the RO.  The Veteran's request 
for another hearing date therefore cannot be honored because 
it is contrary to regulation, and the Board must proceed with 
the current decision.  Id.   



FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's chronic 
ulcerative colitis is due to any incident or event in active 
service, was manifested within a year of service, or is 
proximately due to or the result of his service-connected 
PTSD, on either a causation or aggravation basis.

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's chronic 
cholangitis is due to any incident or event in active service 
or is proximately due to or the result of his service-
connected PTSD, on either a causation or aggravation basis.

3.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's residuals 
of a liver transplant are due to any incident or event in 
active service or are proximately due to or the result of his 
service-connected PTSD, on either a causation or aggravation 
basis.

4.  The competent and probative medical evidence 
preponderates against a finding that the Veteran's chronic 
hypothyroidism is due to any incident or event in active 
service or is proximately due to or the result of his 
service-connected PTSD, on either a causation or aggravation 
basis.


CONCLUSIONS OF LAW

1.  Chronic ulcerative colitis was not incurred in or 
aggravated by service, cannot be presumed to have been 
incurred in service, and is not shown to be due to, the 
result of, or aggravated by the Veteran's service-connected 
PTSD.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Chronic cholangitis was not incurred in or aggravated by 
service, nor is it shown to be due to, the result of, or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310. 

3.  Chronic cholangitis was not incurred in or aggravated by 
service, nor is it shown to be due to, the result of, or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

4.  Chronic hypothyroidism was not incurred in or aggravated 
by service, nor is it shown to be due to, the result of, or 
aggravated by the Veteran's service-connected PTSD.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In July 2004 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the December 2004 rating 
decision, September 2006 SOC, and August 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  This requirement was fulfilled in 
an August 2008 letter which VA sent to the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his chronic ulcerative colitis, 
chronic cholangitis, residuals of a liver transplant, and 
chronic hypothyroidism.  In this regard, the duty to assist 
requires that in deciding whether a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration: (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to chronic ulcerative colitis, chronic 
cholangitis, residuals of a liver transplant, and chronic 
hypothyroidism, to include consideration of the Veteran's lay 
statements.  Furthermore, as will be discussed below, there 
is no indication in the evidentiary record that any of these 
disorders are related to the Veteran's service-connected 
PTSD.  Therefore, the Board finds that the evidence of record 
does not trigger the necessity of an examination under 38 
C.F.R. § 3.159(c), even considering the low threshold of 
McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element, supra, 
is through a demonstration of continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, supra, at 495-96; see Hickson, 
supra (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the U.S. Court of Appeals for the Federal Circuit 
has stated that competent medical evidence is not required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Instead, 
under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the 
lay person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as chronic ulcerative colitis, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of secondary service connection may be made.  This had 
not been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The present case predates 
the regulatory change.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The Veteran's service treatment records (STRs), including 
medical examinations, do not show any complaints, treatment, 
or diagnoses related to chronic ulcerative colitis or any 
gastrointestinal disorders, cholangitis, liver disease, or 
hypothyroidism.

M.C.J., M.D., a private physician, wrote in June 1979 that 
the Veteran had a diagnosis of colitis and that his clinical 
condition could worsen when he is under stress.  Dr. J wrote 
in May 1981 that during the early part of 1977 the Veteran 
was afflicted with an intestinal disorder characterized by 
anorexia, nausea, vomiting, and diarrhea.  The Veteran had 
since been diagnosed with Crohn's Disease.  

E.B.K., M.D., a private physician, wrote in February 1998 
that the Veteran had longstanding ulcerative colitis with 
abnormal liver studies since the early 1980s, with a 
confirmation by endoscopic retrograde 
cholangiopancreatography (ERCP) of primary sclerosing 
cholangitis in January 1992.  The Veteran had undergone three 
ERCPs since then, all showing predominant intrahepatic 
sclerosing cholangitis and no dominant lesions of the common 
bile duct.  Serial colonoscopies had shown mildly active to 
burnt out colitis, and no evidence of dysplasia.  He had 
suffered from mild intermittent left upper quadrant pain and 
had never had an episode of jaundice, except briefly in March 
1993.  There was no history of ascites, encephalopathy, 
gastrointestinal bleeding, or peripheral edema.  Laboratory 
studies had shown a progressive rise in bilirubin.  Dr. K 
noted that ulcerative colitis had initially been diagnosed 
around 1978, based on cramps and diarrhea.  There was no 
history of a major attack of colitis or need for 
hospitalization.

Dr. K wrote in a July 1999 letter that the Veteran had been 
on the liver transplant list since April 1998.  He was then 
hospitalized at S.H.C., a private facility, in March 2001 due 
to an upper gastrointestinal bleed.  He underwent a 
esophagogastroduodenoscopy, TIPS (transjuglar intrahepatic 
portosystemic shunt) procedure, and intubation, and was noted 
to have end stage liver disease.  In April 2001 the Veteran 
underwent a liver transplant at SHC due to end stage live 
disease secondary to primary sclerosing cholangitis and 
encephalopathy.  A June 2001 abdominal ultrasound showed 
patent hepatic veins, splenomegaly, right pleural effusions, 
and patent hepatic artery.  Dr. K wrote in July 2002 that the 
Veteran had made a good recovery from his liver transplant 
from a medical standpoint.  However, Dr. K noted that the 
Veteran had underlying ulcerative colitis, and took a number 
of medications to prevent rejection and control colitis.  Dr. 
K did not feel that the Veteran could work full time but felt 
that he would be able to tolerate working 20 hours per week.

An August 2003 colonoscopy from private treatment showed 
ulcerative colitis, and "rule out" dysplasia.  The Veteran 
began VA treatment in 2003 and was diagnosed with 
hypothyroidism.  At June 2004 treatment he said that his 
ulcerative colitis was inactive, but that he had periodic 
flareups a few times a year.  He was noted to be doing well 
post-liver-transplant, although he had had one documented 
episode of rejection.  His ulcerative colitis was noted to be 
under good control.

The Board notes that in the present case there is no medical 
evidence of record indicating that the Veteran's chronic 
ulcerative colitis, chronic cholangitis, residuals of a liver 
transplant, and/or chronic hypothyroidism are related to his 
active service.  The record does not show that any of these 
chronic conditions was manifested in service or that he has 
had continuity of symptomatology related to any of these 
disorders since his active service.  Furthermore, the only 
evidence which even hints at secondary service connection is 
Dr. M.C.J.'s June 1979 statement that colitis "could 
worsen" under stress, and no other medical evidence 
indicates secondary service connection of any of the claimed 
disorders, by either causation or aggravation due to the 
Veteran's PTSD.  

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  The 
Court has held that such statements indicate a possibility, 
but not a probability, of a medical nexus.  See Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (physician's opinion 
that there "could have" been a nexus relationship found too 
speculative).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (physician's nexus comment couched in terms of 
"may or may not" held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence 
which does little more than suggest possibility of causation 
is insufficient to establish service connection).  Moreover, 
Dr. M.C.J. did not provide any rationale for the statement 
about possible worsening of colitis.  That also deprives it 
of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (medical opinion is 
inadequate when unsupported by clinical evidence).

We recognize the sincerity of the arguments advanced by the 
Veteran that the four disabilities claimed herein are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson, supra.  However, chronic 
ulcerative colitis, chronic cholangitis, liver failure 
requiring a liver transplant, and chronic hypothyroidism all 
require specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of 
lay opinions on etiology arising in service, within the 
first-year-after-service presumptive period, or as secondary 
to service-connected PTSD.  

Because the evidence preponderates against the claims of 
service connection for chronic ulcerative colitis, chronic 
cholangitis, residuals of a liver transplant, and chronic 
hypothyroidism, to include as secondary to service-connected 
PTSD, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for chronic ulcerative colitis is denied.

Service connection for chronic cholangitis is denied.

Service connection for the residuals of a liver transplant is 
denied.

Service connection for chronic hypothyroidism is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


